Name: 75/575/Euratom: Council Decision of 22 September 1975 approving an amendment to the statutes of the joint undertaking known as the "SociÃ ©tÃ © belgo-franÃ §aise d'Ã ©nergie nuclÃ ©aire mosane (SEMO)"
 Type: Decision_ENTSCHEID
 Subject Matter: business classification;  Europe;  civil law;  electrical and nuclear industries
 Date Published: 1975-09-27

 Avis juridique important|31975D057575/575/Euratom: Council Decision of 22 September 1975 approving an amendment to the statutes of the joint undertaking known as the "SociÃ ©tÃ © belgo-franÃ §aise d'Ã ©nergie nuclÃ ©aire mosane (SEMO)" Official Journal L 251 , 27/09/1975 P. 0042 - 0043 Spanish special edition: Chapter 12 Volume 2 P. 0062 Portuguese special edition Chapter 12 Volume 2 P. 0062 COUNCIL DECISION of 22 September 1975 approving an amendment to the statutes of the joint undertaking known as the "SociÃ ©tÃ © belgo-franÃ §aise d'Ã ©nergie nuclÃ ©aire mosane (SEMO)" (75/575/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 50 thereof; Having regard to the proposal from the Commission; Whereas the Council, by Decision No 74/590/Euratom (1) established the "SociÃ ©tÃ © belgo-franÃ §aise d'Ã ©nergie nuclÃ ©aire mosane (SEMO)" as a joint undertaking; Whereas it was decided at the extraordinary general meeting of the joint undertaking, held on 6 December 1974, to increase the Company's share capital; Whereas this amendment does not constitute an infringement of the provisions governing the joint undertaking, and should therefore be approved, HAS ADOPTED THIS DECISION: Article 1 The amendment to the statutes of the joint undertaking known as the "SociÃ ©tÃ © belgo-franÃ §aise d'Ã ©nergie nuclÃ ©aire mosane (SEMO)", annexed to this Decision, is hereby approved. Article 2 This Decision is addressed to the Member States and to the SociÃ ©tÃ © belgo-franÃ §aise d'Ã ©nergie nuclÃ ©aire mosane (SEMO). Done at Brussels, 22 September 1975. For the Council The President F. FABBRI (1)OJ No L 325, 5.12.1974, p. 9. ANNEX Amendment to the statutes of the joint undertaking known as the "SociÃ ©tÃ © belgo-franÃ §aise d'Ã ©nergie nuclÃ ©aire mosane (SEMO)" Amendment to Article 6 of the statutes The wording of the first paragraph shall be replaced by the following: "The capital of the Company is 3 000 million francs, divided into 300 000 shares of 10 000 francs each." The text of the third paragraph shall be replaced by the following: "The abovementioned 300 000 shares are subscribed in cash to the amount of 10 000 francs each, as follows: >PIC FILE= "T0006879"> A final paragraph shall be added as follows: "According to the report drawn up by MaÃ ®tre Scheyven, notary, on the sixth of December one thousand nine hundred and seventy four, the capital has been increased to three thousand million francs by the issue of fifty thousand shares of ten thousand francs each, all subscribed in cash."